IN THE SUPREME COURT, STATE OF WYOMING

                                      2013 WY 78

                                                                April Term, A.D. 2013

                                                                    June 26, 2013

JERRY LEE HOCH,

Appellant
(Defendant),

v.                                                 S-13-0017

THE STATE OF WYOMING,

Appellee
(Plaintiff).


                   ORDER AFFIRMING THE DISTRICT COURT’S
                  ORDER DENYING MOTION TO WITHDRAW PLEA

[¶1]    This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered a “no contest” plea to one count of second degree
murder. Shortly after the “Judgment and Sentence” was entered, Appellant filed a post-
sentence motion to withdraw his plea. On December 12, 2012, the district court entered
its “Order Denying Motion to Withdraw Plea.” Appellant took this appeal to challenge
that order. On March 25, 2013, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record
and the “Anders brief” submitted by counsel, this Court, on April 23, 2013, entered its
“Order Granting Permission for Court Appointed Counsel to Withdraw.” That Order
notified Appellant that the District Court’s “Order Denying Motion to Withdraw Plea”
would be affirmed unless, on or before June 7, 2013, Appellant filed a brief that
persuaded this Court that the captioned appeal is not wholly frivolous. Taking note that
Appellant, Jerry Lee Hoch, has not filed a brief or other pleading within the time allotted,
the Court finds that the district court’s “Order Denying Motion to Withdraw Plea” should
be affirmed. It is, therefore,
[¶2] ORDERED that the District Court’s December 12, 2012, “Order Denying Motion
to Withdraw Plea” be, and the same hereby is, affirmed.

[¶3]   DATED this 26th day of June, 2013.


                                            BY THE COURT:

                                            /s/

                                            MARILYN S. KITE
                                            Chief Justice